In an action, inter alia, for the specific performance of a contract for the sale of real property, the defendant appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated November 30, 1988, which granted the plaintiffs motion for a change of venue.
Ordered that the order is affirmed, with costs.
We find that the Supreme Court did not improvidently exercise its discretion in granting the motion to change venue in order to avoid any appearance of impropriety (see, Milazzo v Long Is. Light. Co., 106 AD2d 495, 496; see also, DeLuca v CBS, Inc., 105 AD2d 770). Thompson, J. P., Kunzeman, Fiber, Rosenblatt and Ritter, JJ., concur.